Name: 2000/46/EC: Council Decision of 19 July 1999 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, Barbados, Belize, the Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1998/1999 delivery period
 Type: Decision
 Subject Matter: European construction;  economic geography;  beverages and sugar;  Asia and Oceania;  prices
 Date Published: 2000-01-25

 Avis juridique important|32000D00462000/46/EC: Council Decision of 19 July 1999 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, Barbados, Belize, the Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1998/1999 delivery period Official Journal L 019 , 25/01/2000 P. 0030 - 0030COUNCIL DECISIONof 19 July 1999on the conclusion of the Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, Barbados, Belize, the Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1998/1999 delivery period(2000/46/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(2), thereof,Having regard to the proposal from the Commission,Whereas:(1) Implementation of Protocol 8 on ACP Sugar annexed to the Fourth ACP-EC Convention of LomÃ ©(1) and of the Agreement between the European Economic Community and the Republic of India on cane sugar(2) is carried out, in accordance with Article 1(2) of each, within the framework of the management of the common organisation of the sugar market;(2) It is appropriate to approve the Agreements in the form of an Exchange of Letters between the Community and, on the one hand, the States referred to in the Protocol and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1998/1999 delivery period,HAS DECIDED AS FOLLOWS:Article 1The Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, Barbados, Belize, the Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1998/1999 delivery period are hereby approved on behalf of the Community.The texts of the Agreements are attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreements referred to in Article 1 in order to bind the Community.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 229, 17.8.1991, p. 216.(2) OJ L 190, 22.7.1975, p. 35.